DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 20 recites the limitation “wherein the two angled backwalls are perpendicular backwalls” in lines 1-2.  However, claim 10 recites that the at least one backwall comprises two angled backwalls that are angled relative to two adjacent sides.  First, the specification does not describe how two angled backwalls which are angled relative to two adjacent sides can also be perpendicular backwalls.  Second, it does not seem possible for two angled backwalls which are angled relative to two adjacent sides to also be perpendicular backwalls.  Thus, the claim contains subject matter which was not described in the specification.  Therefore, applicant may cancel the claim, or amend the claim to provide subject matter which was described in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (10,323,475) and further in view of Lenes (2014/0216593).
As concerns claim 1, Christopherson shows an apparatus (118), comprising: an angled block (122), made of a first material, for connection to a single straight-line connection (124) between a frac tree (20) and either a flowback container or a zipper module (22), the angled block comprising two ports for fluid to pass and defining an internal cavity having at least one backwall (Fig. 11-13).  Christopherson discloses the claimed invention except for a liner of wear-resistant material positioned along the at least one backwall, wherein the first material and the wear-resistant material are different materials, and the at least one backwall is angled at an angle of 45 degrees relative to two adjacent sides of the angled block.  Lenes teaches an apparatus (Fig. 3; paragraph 0001), comprising: a liner (3) of wear-resistant material positioned along at least one backwall (2), wherein a first material and the wear-resistant material are different materials (paragraph 0044 & 0045), and the at least one backwall is angled at an angle of 45 degrees relative to two adjacent sides of the angled block (backwall 2 is made up of an infinite number of points on a curve with an infinite number of tangent lines at each point on the curve, wherein the central point on the curve would have a tangent line at an angle of 45 degrees relative to the two adjacent sides).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Christopherson, as taught by Lenes, to include a liner positioned along the at least one backwall for the expected benefit of providing greater wear resistance in the angled block, while keeping down the cost added by the wear resistant material by only placing the liner where needed.  Thus, one of ordinary skill in the art would have recognized that using a liner positioned along the at least one backwall of the angled block would have provided predictable results and a reasonable 
As concerns claim 2, the combination teaches wherein the first material comprises steel (Lenes: paragraph 0044).
As concerns claim 3, the combination teaches wherein the wear-resistant material comprises at least one member of a group comprising tungsten carbide, tungsten cobalt, tungsten nickel, ceramic, metal-ceramics, or polyurethane (Lenes: paragraph 0045).
As concerns claim 10, Christopherson shows a frac tree (20), comprising: one or more valves (46) or pipes defining a vertical fluid channel for either frack fluid or flowback (Fig. 11); an angled block (122), made of a first material, the angled block comprising two ports for fluid to pass and defining an internal cavity having at least one backwall (Fig. 11-13).  Christopherson discloses the claimed invention except for a liner of wear-resistant material positioned along the at least one backwall, wherein the first material and the wear-resistant material are different materials, and the at least one backwall comprises two angled backwalls that are angled relative to two adjacent sides.  Lenes teaches an apparatus (Fig. 3; paragraph 0001), comprising: a liner (8) of wear-resistant material positioned along at least one backwall (2), wherein a first material and the wear- resistant material are different materials (paragraph 0044 & 0045), and the at least one backwall comprises two angled backwalls that are angled relative to two adjacent sides (backwall 2 is made up of an infinite number of points on a curve with an 
As concerns claim 11, the combination teaches wherein the wear-resistant material covers a portion of the at least one backwall where frack fluid or flowback changes direction in the frac tree from flowing into the angled block to flowing out of the angled block (Christopherson: Fig. 11-13; Lenes: Fig. 3).
As concerns claim 12, the combination teaches wherein the wear-resistant material covers a portion of the at least one backwall where frack fluid or flowback changes from flowing along a vertical axis extending up through the vertical fluid channel to a horizontal axis defined by a single straight-line connection attached to the frac tree at the angled block (Christopherson: Fig. 11-13; Lenes: Fig. 3).
As concerns claim 13, the combination teaches wherein the angled block comprises an elbow (Christopherson: Fig. 11-13; Lenes: Fig. 3).
As concerns claim 16, Christopherson shows a single straight-line connection (124) between the frac tree (20) in which the angled block is connected and a zipper module (22), wherein the angled block (122) is positioned in the frac tree to redirect frack fluid received from the single straight-line connection, and supplied by the zipper module, toward a wellhead (16) coupled to the frac tree (Fig. 11).
As concerns claim 17, the combination teaches wherein the wear-resistant material comprises at least one member of a group comprising tungsten carbide, tungsten cobalt, tungsten nickel, ceramic, metal-ceramics, or polyurethane (Lenes: paragraph 0045).
As concerns claim 21, Christopherson shows a system (10), comprising: a frac tree (20) comprising one or more valves (46) or pipes defining a vertical fluid channel for either frack fluid or flowback (Fig. 11); a single straight-line connection (124) connected to the frac tree, the single straight-line connection defining a pathway for frack fluid or flowback to be respectively communicated toward or away from the frac tree, the single straight-line connection defining the pathway along only a single straight line with a constant height (Fig. 11-13); and an angled block (122), made of a first material, the angled block comprising two ports for fluid to pass and defining an internal cavity having at least one backwall (Fig. 11-13).  Christopherson discloses the claimed invention except for a liner of wear-resistant material positioned along the at least one backwall, wherein the at least one backwall comprises two angled backwalls that are angled, at different angles, relative to two adjacent sides.  Lenes teaches an apparatus (Fig. 3; .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. and Lenes as applied to claim 10 above, and further in view of Roesner et al. (2018/0058171).
As concerns claim 14, Christopherson shows a single straight-line connection (124) between the frac tree (20) in which the angled block is connected and a zipper 
As concerns claim 15, Christopherson shows wherein the single straight-line connection is connected between the frac tree and the flowback container along a single straight line and at a constant height (Fig. 11-13).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 10-17 and 21 have been considered but are moot because the rejection does not rely on the previous interpretation of the references applied in the prior rejection of record specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679